             Case
              Case2:20-cv-00079-MJP
                   2:20-cv-00079-MJP Document
                                      Document27-1
                                               28 Filed
                                                   Filed05/18/20
                                                         05/04/20 Page
                                                                   Page11ofof22



 1                                                                 The Honorable Marsha J. Peckman

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10                                                         No. 2:20-cv-00079-MJP
     IN RE NORTHWEST TERRITORIAL MINT
11   LLC                                                   ORDER GRANTING APPELLEE’S
                                                           MOTION FOR RELIEF FROM
12   MARK CALVERT, Appellant.                              DEADLINE

13   PAULA PEHL, Appellee,                                 Hearing May 15, 2020

14

15

16
            THIS MATTER comes before the Court on the Motion of the Law Office of Dillon E.
17
     Jackson, attorney for the Appellee, Paula Pehl requesting relief from the Deadline for the
18
     submission of the Response Brief and Supplemental Excerpts of the Record in this with a 45 day
19
     extension pursuant to LCR 7(j) and this Court having reviewed the Motion and the supporting
20
     Declaration of Dillon E. Jackson and deeming the requested relief appropriate it is hereby:
21
            ORDERED that the brief and supplemental E.R. shall be filed by the Appellee no later than
22
     July 20, 2020
23
            Dated this_18th_ Day of May 2020
24

25                                                United District Court Judge
     Presented by
26
                                                                      Law Office of Dillon E. Jackson
     ORDER GRANTING RELIEF FROM DEADLINE - 1                          PLLC
                                                                      2510 Fairview Ave E #300
                                                                      Seattle, Washington 98102
                                                                      206 693-3605
                                                                      djlawpllc@gmail.com
            Case
             Case2:20-cv-00079-MJP
                  2:20-cv-00079-MJP Document
                                     Document27-1
                                              28 Filed
                                                  Filed05/18/20
                                                        05/04/20 Page
                                                                  Page22ofof22



 1   Law Office of Dillon E. Jackson PLLC
     /s Dillon E. Jackson
 2   Dillon E. Jackson WSBA #1539
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                         Law Office of Dillon E. Jackson
     ORDER GRANTING RELIEF FROM DEADLINE - 2             PLLC
                                                         2510 Fairview Ave E #300
                                                         Seattle, Washington 98102
                                                         206 693-3605
                                                         djlawpllc@gmail.com
